Madsen, C.J.
¶15 (concurring) — In State v. Rhone, 168 Wn.2d 645, 658, 229 P.3d 752 (2010) (Madsen, C.J., concurring), I agreed with the dissent that a defendant should be able to establish a prima facie case under Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986), if the prosecutor exercised a peremptory challenge causing dismissal of the only remaining member of the venire who is in the same constitutionally cognizable racial group as the defendant or is the last remaining minority member of the venire.
¶16 This method of establishing a prima facie case is consistent with the United States Supreme Court’s descriptions of ways to establish the prima facie case. In Batson, the Court observed that instead of showing systematic discrimination, a defendant can rely solely on circumstances surrounding jury selection in his or her own case. Id. at 95. The Court noted that the prima facie case may be shown when an inference of discrimination arises from a pattern of strikes against black members of the venire or, similarly, questions and answers during voir dire and jury selection may support an inference of discriminatory purpose. Id. at 96-97.
¶17 In Miller-El v. Dretke, 545 U.S. 231, 125 S. Ct. 2317, 162 L. Ed. 2d 196 (2005), the Court examined other specific *186ways in which evidence might establish a prima facie case, including, among other things, statistical evidence showing prosecutors disproportionately excluded blacks from the jury pool, evidence of markedly different questioning of black members of the venire from questioning of white members of the venire, and side-by-side comparisons of black venire members who were excluded to white venire members who were accepted.
¶18 State courts are not bound to any specific method for establishing the prima facie case. The Court has explicitly said that the states have “flexibility in formulating appropriate procedures to comply with Batson” and recognized that this flexibility applies to establishment of the prima facie case. Johnson v. California, 545 U.S. 162, 168, 125 S. Ct. 2410, 162 L. Ed. 2d 129 (2005).2 Permitting an inference of discrimination to arise from a peremptory strike against the sole member of the defendant’s racially cognizable group or the last remaining member of a minority in the jury pool is a rule for establishing a prima facie case that falls within the guidelines suggested by the Court and lies within the “flexibility” a state court has to formulate ways in which to comply with Batson’s test.
¶19 In Rhone, although the dissent would have applied the bright line rule it advocated, I did not agree that the rule should apply in Rhone itself but instead should be a rule “going forward.” Rhone, 168 Wn.2d at 658 (Madsen, C.J., concurring). By “going forward,” I mean that this alternative method of establishing the prima facie case should be available once trial courts, prosecuting attorneys, and defendants and their counsel are on notice that this rule may be followed to establish a prima facie case. Thus, the rule should apply only when jury selection in the particular case occurred after Rhone was filed.
¶20 We have not yet been confronted with such a case. In the present case, jury selection occurred many years prior *187to the April 1, 2010 filing date of Rhone. Therefore, in my view, we have no cause to decide whether the rule in Rhone's dissent, to which I agreed, should apply.
¶21 I concur in the majority’s conclusion that the rule does not apply in the present case.

 The Court has also expressed confidence that trial courts will be able to decide whether circumstances give rise to the inference. Batson, 476 U.S. at 97.